FILED
                            NOT FOR PUBLICATION                             JUL 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIO A. WILLIAMS,                                No. 13-15112

               Plaintiff - Appellant,             D.C. No. 2:11-cv-00638-GEB-
                                                  KJN
  v.

ALVARO C. TRAQUINA; et al.,                       MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       California state prisoner Mario A. Wiliams appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Ford v. City of Yakima, 706 F.3d 1188, 1192 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2013) (cross-motions for summary judgment). We affirm.

      The district court properly granted summary judgment for defendants

because Williams failed to raise a genuine dispute of material fact as to whether

defendants caused any delay in scheduling his back surgery. See Starr v. Baca,

652 F.3d 1202, 1207 (9th Cir. 2011) (requirements for establishing supervisory

liability); Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047,

1061 (9th Cir. 2011) (“To survive summary judgment, a plaintiff must set forth

non-speculative evidence of specific facts, not sweeping conclusory allegations.”).

Moreover, to the extent that defendants took any action in connection with

Williams’s back surgery, Williams failed to raise a genuine dispute of material fact

as to whether defendants acted with deliberate indifference. See Toguchi v. Chung,

391 F.3d 1051, 1057-58, 1060 (9th Cir. 2004) (deliberate indifference is a high

legal standard, and is met only if the defendant knows of and disregards an

excessive risk to the inmate’s health; a mere difference in opinion concerning the

course of treatment is insufficient).

      AFFIRMED.




                                          2                                   13-15112